Name: Commission Regulation (Euratom) No 770/90 of 29 March 1990 laying down maximum permitted levels of radioactive contamination of feedingstuffs following a nuclear accident or any other case of radiological emergency
 Type: Regulation
 Subject Matter: agricultural activity;  deterioration of the environment;  electrical and nuclear industries
 Date Published: nan

 Avis juridique important|31990R0770Commission Regulation (Euratom) No 770/90 of 29 March 1990 laying down maximum permitted levels of radioactive contamination of feedingstuffs following a nuclear accident or any other case of radiological emergency Official Journal L 083 , 30/03/1990 P. 0078 - 0079 Finnish special edition: Chapter 15 Volume 9 P. 0185 Swedish special edition: Chapter 15 Volume 9 P. 0185 *****COMMISSION REGULATION (EURATOM) No 770/90 of 29 March 1990 laying down maximum permitted levels of radioactive contamination of feedingstuffs following a nuclear accident or any other case of radiological emergency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (Euratom) No 3954/87 of 22nd December 1987 laying down maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency (1), as amended by Regulation (Euratom) No 2218/89 (2), and in particular Article 7 thereof, Whereas, in accordance with Regulation (Euratom) No 3954/87, the Commission shall adopt maximum levels of radioactive contamination to be applied to feedingstuffs; Whereas the group of experts appointed by the Scientific and Technical Committee pursuant to Article 31 of the Euratom Treaty, has been consulted; Whereas consideration of the relative quantities of individual radionuclides liable to be released in the event of a nuclear accident in conjunction with their half-lives and transfer from feedingstuffs to animal produce leads to the conclusion that maximum permitted levels of radioactive contamination of feedingstuffs are needed only for the caesium isotopes; Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc Committe instituted by Regulation (Euratom) No 3954/87, HAS ADOPTED THIS REGULATION: Article 1 Maximum permitted levels of radioactive contamination of feedingstuffs are set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1990. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 371, 30. 12. 1987, p. 11. (2) OJ No L 211, 22. 7. 1989, p. 1. ANNEX Maximum permitted levels of radiactive contamination (caesium-134 and caesium-137) of feedingstuffs 1.2 // // // Animal // Bq/kg (1) (2) // // // Pigs // 1 250 // Poultry, lambs, calves // 2 500 // Other // 5 000 // // (1) These levels are intended to contribute to the observance of the maximum permitted levels for foodstuffs; they do not alone guarantee such observance in all circumstances and do not lessen the requirement for monitoring contamination levels in animal products destined for human consumption. (2) These levels apply to feedingstuffs as ready for consumption.